DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 9/1/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 9/1/2022. In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brandau et al (US 2014/0114025).

Regarding claim 1, Brandau et al discloses a diene rubber polymer, where the polymer includes the following monomer epoxide side-chain (Abstract, [0084], and [0064] – Formula (I)):

    PNG
    media_image1.png
    193
    391
    media_image1.png
    Greyscale
,
where m is zero (0) ([0065]); n is zero (0) ([0068]); and R1 to R6 are the same or different and are linear alkyl radical or H ([0067]). Accordingly, the reference discloses recited Formula (I), i.e.

    PNG
    media_image2.png
    84
    187
    media_image2.png
    Greyscale
,
where X1 and X2 correspond to R4 and R5 and are H or an alkyl; and X3 corresponds to R6 and is H. It is noted that the reference discloses 2-(n-propyl)glycidyl acrylate and glycidylmethyl methacrylate ([0076]). These compounds exemplify the alkyls n-propyl and methyl as being encompassed by “alkyl” for the group R1-R6. Accordingly, the reference discloses alkyl groups having 1 and 4 carbon atoms, respectively.
The reference discloses that monomers containing the epoxy groups are incorporated into the polymer backbone by polymerization along the C=C double bond. Accordingly, it is clear that the epoxy groups disclosed by the reference are attached to the main polymer chain as recited in the present claims.
While the reference fails to exemplify the presently claimed diene polymer nor can the claimed diene polymer be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed diene polymer and the diene polymer disclosed by the reference, absent a showing of criticality for the presently claimed diene polymer, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the diene polymer which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Brandau et al teaches all the claim limitations as set forth above. From the discussion above, it is clear that the diene polymer includes several epoxide side groups given by recited Formula (I).

Regarding claim 8, Brandau et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that monomers containing the epoxy groups are incorporated into the polymer backbone by polymerization along the C=C double bond. Accordingly, it is clear that the epoxy groups disclosed by the reference are outside of the ends of the main polymer chain as recited in the present claims.

Regarding claim 9, Brandau et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the polymer comprises conjugated dienes such as isoprene and butadiene, i.e. the reference discloses polybutadiene and polyisoprene polymers ([0084]).

Regarding claim 10, Brandau et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a rubber polymer, i.e. an elastomer.

Regarding claim 14, Brandau et al teaches all the claim limitations as set forth above. Additionally, it is noted that the reference exemplifies the epoxy group glycidylmethyl methacrylate ([0076]). This compound exemplifies methyl as being encompassed by “alkyl” for the disclosed groups R1-R6. Accordingly, the reference discloses methyl substituent groups as recited in the present claims.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brandau et al (US 2014/0114025) as applied to claims 1-2, 8-10, and 14 above, and as evidenced by Konno et al (US 2001/0006999).

The discussion with respect to Brandau et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 11, Brandau et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a rubber composition comprising the disclosed diene rubber polymer comprises a crosslinker and fillers such as silica and carbon black ([0125] and [0163]). As evidenced by Paragraph [0032] of Konno et al silica and carbon black are reinforcing fillers.

Regarding claim 12, Brandau et al as evidenced by Konno et al teaches all the claim limitations as set forth above. As discussed above, Brandau et al discloses silica, i.e. a reinforcing inorganic filler.

Regarding claim 15, Brandau et al as evidenced by Konno et al teaches all the claim limitations as set forth above. As discussed above, Brandau et al discloses silica, i.e. a reinforcing inorganic filler.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brandau et al (US 2014/0114025) and as evidenced by Konno et al (US 2001/0006999) as applied to claims 11-12 and 15 above, and in view of Agostini et al (US 2001/0004648).

The discussion with respect to Brandau et al and Konno et al as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claim 13, Brandau et al as evidenced by Konno et al teaches all the claim limitations as set forth above. While Brandau et al discloses a rubber composition, the reference does not disclose a tire as recited in the present claims.
Agostini et al discloses that tires are typically prepared of treads of elastomer-based rubber compositions which are conventionally carbon black reinforced ([0002]). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the rubber composition of Brandau et al for a tire as doing so would amount to nothing more than use of known composition for its intended use, in a known environment to accomplish entirely expected results.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are withdrawn.

Applicants argue that none of the cited references discloses the diene polymer of amended claim1, where X1 and X2 of Formula I each represent an alkyl containing 1 to 6 carbon atoms, and X3 presented a hydrogen atom. However, as discussed in the previous Office Action and maintained in the rejections above, Brandau et al discloses  2-(n-propyl)glycidyl acrylate and glycidylmethyl methacrylate. 2-(n-butyl(glycidyl acrylate has the following formula:

    PNG
    media_image3.png
    131
    333
    media_image3.png
    Greyscale
,
where the group R4 in Formula (Ia) of the reference is n-butyl. Accordingly, the disclosure in the reference encompasses an embodiment where X1 and X2 are n-butyl, i.e. an alkyl containing four (4) carbon atoms.
	Additionally, it is noted that the reference discloses glycidyl methyl methacrylate, i.e.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
This compound is encompassed by Formula (Ia) of the reference, i.e.

    PNG
    media_image5.png
    152
    222
    media_image5.png
    Greyscale
,
where X  is C(=O)O, R3 is methyl and the remaining R-groups are H. It is the Examiner’s position that this compound exemplifies methyl as being encompassed by the term “alkyl” in the reference. Accordingly, the disclosure of the reference encompasses an embodiment where X1 and X2 are methyl, i.e. an alkyl containing one (1) carbon atom.

As evidence of unexpected results Applicants point to Table II in the instant Specification and compare the elongation and strength at break of Inventive Composition C2 to Comparative Compositions C1, C3, and C4. However, Applicants’ arguments are not found to be persuasive for the following reasons.

While the comparison of Inventive Composition C2 to Comparative Compositions C1, C3, and C4 is a proper side-by-side comparison, it should be noted that these examples are not commensurate in scope with the scope of the claims for the following reasons.
Firstly, it is noted that the examples are drawn to compositions containing silica, silane coupling agents, etc., while claim 1 is drawn to a diene polymer. Secondly, it should be noted the Compositions C-1 to C-4 utilize the elastomer E1 modified with one D-1 to D-4. Compounds D-1 to D-4 have the following respective formulas:

    PNG
    media_image6.png
    139
    326
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    122
    337
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    147
    328
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    144
    397
    media_image9.png
    Greyscale
,
and while compounds D1 to D4 have epoxy side groups, these compounds have a 1,3-dipolar compound that is incorporated into the elastomer. Claim 1 requires the epoxy side group of the formula:

    PNG
    media_image10.png
    81
    157
    media_image10.png
    Greyscale
,
where X1 and X2 are C1-6 alkyls and X3 is H. Thus, the epoxy groups encompassed by the claims are much broader in terms of scope than the specific epoxy compound represented by D-2 in Inventive Composition C-2. Furthermore, it is noted that in D-2, X1 and X2 are methyl, while the claims encompass a C1-6 alkyl for X1 and X2. Accordingly, in light of the above, it is unclear if the obtained results are indicative of all epoxy side groups encompassed by the present claims, or only for the particularly exemplified epoxy side group utilized in the inventive example. 
Finally, it is noted that the claims encompass any diene polymer, while the examples utilize a specific diene polymer - although the instant Specification does not appear to disclose the specific type of modified diene polymer, i.e. polyisoprene, nitrile rubber, styrene butadiene, etc. Accordingly, it is unclear if the obtained results are indicative of all diene polymers encompassed by the present claims or only for the particular diene utilized in the examples.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767